UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA

 

 

STATIC MEDIA LLC, Case No.: 0:19-cv-60270-RKA
Plaintiff
VS.
OJ COMMERCE, LLC,
~ Defendant
/
AFFIDAVIT OF AFFIANT JACOB WEISS
STATE OF FLORIDA )
) ss:

COUNTY OF BROWARD )

Before me, the undersigned authority, personally appeared JACOB WEISS, who being
duly sworn states as follows:

1. My name is JACOB WEISS.

I make this affidavit in support of DEFENDANT OJ
COMMERCE LLC’S MOTION TO QUASH SERVICE OF PROCESS, in the above
styled case. The facts in this affidavit are based on my own personal knowledge and 1f
called as a witness I could, and would, testify competently to

2.

those facts.
I as an individua

48.091, Fla. Stat.

    
  
 
   

| am the registered agent for OJ COMMERCE LLC, pursuant to §

as an individual registered agent do not employ any supervisor by the name of Jeffrey
‘monte, nor do I personally have any employees.

 

4 i yr
3 WEISS
= 7

—"Signed and sworn to before me on this V day of \ | 4
WEISS, who: Xj is personally known to me

z
[ ] produced the following identification _

 

2019, by JACOB

rar

"M4,

otary Public (Sex

nea is Sly Commission Expires: (4?) L]
ee 0° ia) iE
fig thru ESS
“pl * 8
f
